   8:20-cv-00240-RGK-PRSE Doc # 6 Filed: 09/09/20 Page 1 of 3 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DAWN RUCKER, on behalf of                                     8:20CV240
DEMETRIUS ELIAS RUCKER,

                     Plaintiff,                           MEMORANDUM
                                                           AND ORDER
       vs.

OPPOSING PARTY,

                     Defendant.



      The matter is before the court for initial review of Plaintiff’s pro se, in forma
pauperis Complaint (Filing No. 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. ' 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff requests that her son, Demetrius Elias Rucker, be placed in a “Boot
Camp Program” to learn strategic and tactical measures to protect himself. There is
no named defendant, and the court is unable to determine from the Complaint that
any federal question is presented.

                     II. STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to Anudge[] their
claims across the line from conceivable to plausible,@ or Atheir complaint must be
  8:20-cv-00240-RGK-PRSE Doc # 6 Filed: 09/09/20 Page 2 of 3 - Page ID # 18




dismissed.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (AA claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.@). AThe essential
function of a complaint under the Federal Rules of Civil Procedure is to give the
opposing party >fair notice of the nature and basis or grounds for a claim, and a
general indication of the type of litigation involved.=@ Topchian v. JPMorgan Chase
Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, A[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other
parties.@ Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).

                                 III. DISCUSSION

       Plaintiff has previously been advised by the court that, as a parent, she does
not have standing to file suit on behalf of her adult son, and that even if she might
have legal authority to file suit as a guardian or next friend, see Fed. R. Civ. P. 17,
she cannot proceed without counsel. See Rucker v. Nebraska Separate Juvenile Ct.,
Case No. 8:13CV173, Memorandum and Order filed June 20, 2013 (Filing No. 7);
Rucker on behalf of Rucker v. Smith, et al., Case No. 8:17CV364, Memorandum and
order filed January 12, 2018 (Filing No. 6).

                                 IV. CONCLUSION

       This action will be dismissed without prejudice because Plaintiff, as a pro se
non-attorney litigant, cannot represent the interests of her son in this matter, which
is brought solely on his behalf.

      The court will not grant Plaintiff leave to amend because it has concluded that
any amendment would be futile.

      IT IS THEREFORE ORDERED:

      1.     This action is dismissed without prejudice.

                                          2
8:20-cv-00240-RGK-PRSE Doc # 6 Filed: 09/09/20 Page 3 of 3 - Page ID # 19




   2.    Judgment shall be entered by separate document.

   Dated this 9th day of September, 2020.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    3
